 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made as of October 25, 2006, between Centerplate, Inc., a
Delaware corporation (the “Company”), and William H. Peterson, 3045 McConnell
Drive, Los Angeles, CA 90064 (“Executive”). In consideration of the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. Employment Period and Duties.
          (a) Executive’s employment with the Company shall begin on a date to
be mutually agreed but not later than November 13, 2006 and shall continue until
terminated by either Executive or the Company in accordance with Section 3 (the
“Employment Period”).
          (b) Subject to the terms of this Agreement, Executive will be employed
by the Company as Executive Vice President-Operations. Executive will perform
the duties typically associated with such position and/or such other duties as
may be specified by the Company’s President and Chief Executive Officer from
time to time.
          (c) Executive hereby accepts such employment and agrees to discharge
all of such duties and responsibilities faithfully and to the best of
Executive’s ability, and to devote all of Executive’s business time, skill and
attention to such duties and responsibilities. During the Employment Period,
Executive agrees not to engage in any other activities of any kind which could
give rise to a conflict of interest for Executive with respect to his
obligations to the Company.
     2. Compensation and Benefits. During the Employment Period:
          (a) Base Salary. Executive will be paid the annualized sum of $360,000
(the “Base Salary”), less applicable withholdings, payable in regular
installments in accordance with the Company’s regular payroll practices. The
Company endeavors to review its compensation of senior management personnel on
an annual basis, and Executive’s Base Salary may be adjusted from time to time
in the Company’s sole discretion.
          (b) Bonuses. Executive will be entitled to participate in the
Company’s Annual Bonus Plan (the “Plan”) in accordance with the terms of the
Plan in effect from time to time. Executive’s bonus target will be 50% of Base
Salary. For 2006, Executive’s bonus award under the Plan will be $100,000. For
2007, Executive’s award under the Plan will be no less than $100,000. After six
months of continuous service, Executive will be entitled to receive a special
bonus of $150,000. This bonus will not affect or be credited against Executive’s
2007 bonus award under the Plan.

 



--------------------------------------------------------------------------------



 



          (c) Long Term Performance Plan. Executive will be entitled to
participate in the Company’s Long-Term Performance Plan (the “LTPP”) in
accordance with the terms of the LTPP established by the Board from time to
time.
          (d) Benefits. Executive may participate, on the same basis and subject
to the same qualifications as other senior management personnel of the Company,
in all health and welfare benefit programs offered by the Company and in the
Company’s 401(k) retirement and savings program, as in effect from time to time,
after applicable waiting periods and during applicable enrollment periods.
Executive will be entitled to a Company-leased automobile in accordance with
applicable Company policy, as it may be amended from time to time.
          (e) Expense Reimbursement. The Company shall reimburse Executive, upon
submission of proper invoices in accordance with the Company’s normal
procedures, for all reasonable out-of-pocket business expenses incurred by
Executive in the performance of his duties hereunder.
          (f) Vacation. Executive shall be entitled to four weeks of vacation,
in accordance with the Company’s policies applicable from time to time to the
Company’s senior management.
     3. Termination.
          (a) The Employment Period shall terminate upon at least one month’s
advance notice by Executive, in the event of his resignation. The Company shall
be entitled to accept Executive’s resignation prior to the effective date
proposed by Executive. In addition, the Employment Period shall terminate
(i) immediately upon notice by the Company, for Cause (as hereinafter defined);
(ii) immediately in the event of Executive’s death or Disability (as hereinafter
defined); or (iii) upon two weeks’ notice by the Company, without Cause. The
Company may, in its sole discretion, provide pay to Executive in lieu of such
two week notice period.
          (b) In the event the Employment Period is terminated by the Company
without Cause, and provided Executive has executed and delivered to the Company
a valid and effective release of all claims against the Company in a form
acceptable to the Company, Executive shall be entitled to receive severance in
an amount equal to one year of Executive’s then-current Base Salary, payable in
accordance with the Company’s normal payroll practices (less appropriate
withholdings) over a one year period from the date of termination. The
commencement of such payments will be delayed, if necessary, to comply with
applicable law.
          (c) Except as provided in Section 3(b), Executive shall not be
entitled to any Base Salary, bonus or other payments or benefits of any kind
upon termination of his

2



--------------------------------------------------------------------------------



 




employment, other than (i) Executive’s then-current Base Salary through his
termination date; (ii) accrued and unused vacation (to the extent applicable
under Company policy); (iii) reimbursement of expenses to which Executive is
entitled under the terms set forth in Section 2(e) for the period preceding the
termination date; and (iv) payments, if any, to which Executive is entitled
under the terms of the LTPP.
          (d) For purposes of this Agreement:
          “Cause” means (i) Executive’s conviction of, or plea of nolo
contendere to, any felony, or to a non-felony crime involving moral turpitude;
(ii) an act or omission by Executive involving fraud or dishonesty, or which
subjects the Company to disrepute; (iii) any conduct by Executive that
constitutes “just cause” under applicable law; (iv) failure by Executive to
perform material duties or to comply with Company policies as reasonably
directed by the Company’s President and Chief Executive Officer, after written
notice and a period of thirty (30) days to correct such failure, (v) gross
negligence, willful misconduct or gross insubordination by Executive in
connection with his employment; or (vi) any breach by Executive of this
Agreement.
          “Disability” means Executive becomes physically or mentally
incapacitated and is therefore unable (or will as a result thereof, be unable)
for a period of 120 consecutive days, or for an aggregate of 180 days in any
consecutive twelve month period, to perform his duties. Any questions about the
existence of the Disability about which Executive and the Company are unable to
agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive (or his representative) and the Company. If
Executive (or his representative) and the Company cannot agree on a qualified
independent physician, each shall choose such a physician and the two chosen
physicians shall jointly appoint a third who shall make such determination in
writing. The determination of Disability made in accordance with this provision
shall be conclusive and binding for all purposes hereunder.
     4. Confidential Information.
          (a) Executive acknowledges that by virtue of his position, he will be
privy to the Company’s and its subsidiaries’ confidential information,
including, but not limited to: (i) business and strategic plans; (ii) forecasts
and projections, computer programs and software, profits, costs of sales, labor
costs, per capita spending, inventory turnover, cost structures, profitability
of particular accounts and other financial information; (iii) information
regarding the identities, addresses, key contacts, needs, and pricing or bidding
constraints of clients and prospective clients of the Company and its
subsidiaries; (iv) customer, franchise and supplier agreements, strategic
alliances and preferred provider agreements, and the terms thereof; and (v)
methods of operation, strategies for expansion, acquisition targets, bidding
strategies and bids, policy and procedure manuals, recipes and menus, accounting
forms and procedures, marketing plans and techniques (hereafter collectively,
the “Confidential Information”). Executive shall not (i) use the Confidential
Information for the benefit of himself or any person or entity other than the
Company and its subsidiaries, or (ii) disclose all or any part of the
Confidential Information to any person or entity, for any reason or purpose
whatsoever, other than as required

3



--------------------------------------------------------------------------------



 



in the performance of his duties. Executive shall not be in breach of this
Section for making any disclosure required by law, provided that the Executive
shall notify the Company in writing before making any such disclosure and
cooperate with the Company in seeking to obtain protection for the Confidential
Information. Anything discovered or created by Executive relating to the
Company’s or its subsidiaries’ business, or based on Confidential Information,
will be the property of the Company or its subsidiaries.
          (b) Upon termination of the Employment Period, Executive will return
to the Company all property belonging to the Company or its subsidiaries,
including, without limitation, all records, documents and other materials of
whatever nature and in any format (including electronic media) containing
Confidential Information, without retaining any copies thereof.
     5. Non-Compete, Non-Solicitation.
          (a) Executive acknowledges that the Company has invested, and will
continue to invest, substantial time, effort and money in developing and serving
its customer base, and that Executive’s position with the Company is of a
special, unique and key character. In his position, Executive will have
knowledge of extremely sensitive Confidential Information which would inevitably
be used by Executive if he were to engage in activities that are competitive
with the Company. Executive also acknowledges that his employment will involve
direct contact and relationships with actual and prospective clients and that
part of the services for which Executive is compensated includes the creation,
promotion and development of customer relationships on behalf of the Company.
(For the purposes of this Section 5, a reference to the Company shall be deemed
to include its subsidiaries.)
          (b) Executive agrees that during the Employment Period and for two
(2) years thereafter (the “Restricted Period”), he shall not, whether as an
owner, officer, director, employee, consultant, or in any other capacity,
directly or indirectly, work or consult with or for, or provide services to:
(i) any of the Company’s then-current clients or prospective clients, or any
sports, recreational or entertainment facilities of the same types (e.g.,
stadiums, arenas, convention centers, racetracks), as the Company’s then-current
clients; provided, however, that in the second year of the Restricted Period,
Executive may, with the consent of the Company, which shall not be unreasonably
withheld, provide facility management services to any sports or entertainment
facilities that are not then-current clients or prospective clients of the
Company; or (ii) any business that competes with the Company (a “Company
Competitor”). A Company Competitor shall include, without limitation, Aramark
Corporation/SMG, Delaware North Corporation, Compass Group plc/Levy Restaurants,
Global Spectrum/Ovations, and their respective affiliates.
          (c) During the Restricted Period, Executive shall not, whether as an
owner, officer, director, employee, consultant, or in any other capacity,
directly or indirectly, (i) attempt to induce any employee of the Company to
leave his/her employment or hire any person who was an employee of the Company
during the two year period preceding Executive’s termination

4



--------------------------------------------------------------------------------



 




date; or (ii) attempt to induce any client or prospective client, supplier,
vendor, franchisee or other business relation of the Company not to do business
with, or to cease doing business with, the Company, or in any way interfere with
the relationship between any such person or entity and the Company (including,
without limitation, making any negative or disparaging statements or
communications regarding the Company or any of its employees).
          (d) Executive agrees that the foregoing restrictions are reasonable in
time and scope in light of his position and duties at the Company and are
necessary to protect the Company’s trade secrets. Executive expressly
acknowledges that any actual or threatened breach of Section 4 or this Section 5
will result in significant and continuing injury to the Company, the monetary
value of which may be impossible to establish. Therefore, Executive agrees that,
in the event a breach or threatened breach of Section 4 or this Section 5, the
Company, in addition to other rights and remedies available to them at law,
shall be entitled to specific performance and/or injunctive or other equitable
relief (without posting a bond or other security) in order to enforce or prevent
violation of such sections.
          (e) Executive and the Company intend that the covenants and
restrictions contained in Sections 4 and 5 shall be enforced to the fullest
extent permitted by law. Accordingly, the parties request that such covenants
and restrictions be modified, if necessary, to bring them into conformance with
any rule of law or statutory provision, while giving maximum effect to the
intent of the parties expressed herein, and that the covenants and restrictions
be enforced as modified. If an arbitration panel or a court refuses to modify
this Agreement and instead holds any provision of this Agreement to be invalid,
the parties agree that that provision will be deemed automatically amended to
the extent made necessary by the arbitrators’ or court’s opinion and shall be
enforceable as so modified.
     6. Executive’s Representations. Executive represents to the Company that he
is not subject to any employment agreement, non-competition agreement,
non-disclosure agreement or other agreement, covenant, understanding or
restriction which would prevent him from fully performing his duties hereunder.
     7. Arbitration. Except for claims barred by the applicable statute of
limitations, any controversy or claim arising out of or relating to Executive’s
employment, including, without limitation, claims against any current or former
employee, officer or director of the Company, claims relating to the termination
of employment, discrimination, retaliation, defamation or misrepresentation and
claims relating to the breach or threatened breach of this Agreement, shall be
resolved by arbitration in the City of Stamford, Connecticut by a three
(3) member panel in accordance with the then governing rules of the American
Arbitration Association relating to employment disputes, including, without
limitation, the optional rules for emergency measures of protection. The
arbitrators’ decision shall be written and shall include findings of fact and
law that support the decision. The arbitrators shall have the authority to award
any remedy or relief that a court could order or grant, including, without
limitation, specific performance or injunctive relief; provided, however, that
the arbitrators shall have no authority to make any ruling, finding or award
that does not conform to the terms and conditions

5



--------------------------------------------------------------------------------



 



of this Agreement. All fees and expenses of the arbitration including, without
limitation, arbitrators and administrative fees, shall be borne by the parties
equally; however, each party shall bear the expense of its own counsel, experts,
witnesses and preparation and presentation of proof. The findings of the
arbitration panel shall be final and binding on the parties, except to the
extent that Connecticut law allows for judicial review of arbitration awards.
Judgment upon any arbitration award may be entered and enforced in any court of
competent jurisdiction. Except as required by law or to the extent required to
enforce any award or participate in the arbitration (including, without
limitation, communicating with counsel and witnesses or potential witnesses),
the parties will keep any arbitration proceeding and the underlying dispute
confidential and shall require those to whom permitted disclosures are made
under this provision to maintain such confidentiality.
     8. Miscellaneous.
          (a) This Agreement embodies the complete agreement and understanding
between the parties and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral, which relates to the
subject matter hereof.
          (b) Executive acknowledges that his services are unique and personal
and, therefore, Executive may not assign or delegate his duties or obligations
hereunder. The Company’s rights and obligations hereunder shall inure to the
benefit of, and shall be binding upon, the Company’s successors and assigns.
          (c) The validity, construction, interpretation, administration and
effect of this Agreement shall be governed, construed and interpreted under the
laws of the State of Connecticut without giving any effect to the choice of law
rules of any state.
          (d) The parties agree that any monetary recovery in connection with a
dispute arising out of this Agreement shall be limited to a party’s actual
damages and that neither the Company nor Executive shall seek or be entitled to
receive any special, consequential or punitive damages of any kind in connection
with any such dispute.
          (e) No amendment or modification of this Agreement shall be valid or
binding unless made in writing and signed by Executive and the Company’s
President and Chief Executive Officer.
          (f) Neither the failure nor the delay of any party to exercise any
right under this Agreement on one or more occasions shall constitute or be
deemed a waiver of such breach or right. Waivers shall only be effective if they
are in writing and signed by the party against whom the waiver or consent is to
be enforced. No waiver given by any party under this Agreement shall be
construed as a continuing waiver of such provision or a waiver of any other
provision of this Agreement.

6



--------------------------------------------------------------------------------



 



          (g) The provisions contained in Sections 4, 5 and 7 shall survive the
termination of this Agreement.
          (h) All notices required or permitted hereunder shall be in writing,
sent by personal delivery, or by overnight delivery service addressed to
Executive, at his last known residence address, and to the Company at its
principal office, or to such other addresses as the parties may from time to
time specify to one another in compliance with this subsection.
          (i) The invalidity or non-enforceability of any provision of this
Agreement shall not affect the remaining provisions of this Agreement or the
application thereof, provided that no party is, as a result thereof, deprived of
the enjoyment of its substantial benefits under this Agreement.
          (j) Captions in this Agreement are inserted only as a matter of
convenience and shall not be used to interpret or construe any provision of this
Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

          CENTERPLATE, INC.   EXECUTIVE:
 
       
By:
  /s/ Janet L. Steinmayer   /s/ William H. Peterson          
 
  Janet L. Steinmayer   William H. Peterson
 
  President and Chief Executive Officer    

7